              Case 1:90-cv-05722-VM Document 1854 Filed 01/22/21 Page 1 of 2




SPIVAK LIPTONLLP
ATTORNEYS AT LAW

                                                                             1700 Broadway
                                                                             New York, NY 10019
                                                                             T 212.765.2100
                                                                             F 212.765.8954
                                                                             spivaklipton.com
                                            January 22, 2021


  BY ECF & EMAIL ChambersNYSDMarrero@nysd.uscourts.gov.


  Hon. Victor Marrero
  United States District Judge
  Suite 1610
  United States Courthouse
  500 Pearl Street
  New York, New York 10007

  Re:    United States v. District Council, et al., 90-Civ-5722 (VM)

  Dear Judge Marrero:

         The undersigned represent the District Council of New York City & Vicinity of the
  United Brotherhood of Carpenters and Joiners of America (the “District Council”). We write
  with the consent and on behalf of the Government, the Employee Benefit Funds, and
  Independent Monitor Glen G. McGorty.

        The parties are requesting that Your Honor enter the enclosed Stipulation and Order
  Regarding Extension of the Independent Monitor’s Term to run from February 1 through
  December 31, 2021.

                                            Respectfully submitted,


                                                /s/ James M. Murphy
                                                    James M. Murphy


                                                /s/ Barbara S. Jones
                                                    Barbara S. Jones
                                                    Bracewell LLP
                                                    1251 Avenue of the Americas
                                                    New York, NY 10020
                                                    212-508-6105
                                                    Barbara.jones@bracewell.com

  Enclosure
             Case 1:90-cv-05722-VM Document 1854 Filed 01/22/21 Page 2 of 2


SPIVAK LIPTONLLP
ATTORNEYS AT LAW                                                   Hon. Victor Marrero
                                                                     January 22, 2021
                                                                               Page 2



  cc:    BY ECF & EMAIL

         Benjamin H. Torrance, Esq.
         Assistant United States Attorney
         Civil Division
         Office of the United States Attorney
         Southern District of New York
         86 Chambers Street
         New York, NY 10007
         212-637-2703
         benjamin.torrance@usdoj.gov

         Glen G. McGorty, Esq.
         Independent Monitor
         Crowell & Moring LLP
         590 Madison Avenue, 20th Floor
         New York, NY 10022
         212-223-4000
         gmcgorty@crowell.com

         Elizabeth O’Leary, Esq.
         Kauff McGuire & Margolis LLP
         Counsel to the Benefit Funds
         950 Third Avenue, 14th Floor
         New York, NY 10022
         212-644-1010
         oleary@kmm.com
